DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 07/13/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 07/13/2021.
In the reply, the applicant amended claim 1, cancelled claim 2 and added claims 9-11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Catarious et al. (US 3,918,854) in view of Cromwell et al. (US 2,831,437).

    PNG
    media_image1.png
    443
    729
    media_image1.png
    Greyscale

Regarding claim 1, Catarious et al. discloses an infusion pump (Fig. 1-9) comprising: infusion-tube pressing parts (“rollers 33” of Fig. 2-9) configured to press a flexible infusion tube (“compressible tube 6” of Fig. 1-7, see Col. 5, line 61 through Col. 6, line 3); an infusion-tube receiving surface (see Examiner’s annotated Fig. 4 above) configured to serve as a receiving surface when the infusion-tube pressing parts (33) press the infusion tube (6, see Fig. 2 and Col. 6, lines 57-62 illustrating how infusion-tube receiving surface receives infusion tube); and a restoration device (“radially projecting pins 36” of Fig. 2-9, Examiner notes how “radially projecting pins 36” comprises projecting pins “36a”, “36b”, and “36c” of Fig. 2-9) provided between the infusion-tube pressing parts (33, see Fig. 4 above illustrating how restoration device is provided between pressing parts), the restoration device (36) being configured to move together with the infusion-tube pressing parts (33) along the infusion-tube receiving surface (see Col. 6, lines 57-68 and see Fig. 2-4 illustrating common attachment of restoration device and pressing parts to the same “rotor 8” such that the two structures move together along receiving surface) and to press two sides of the infusion tube (6) pressed by the infusion-tube pressing parts (33, see Col. 
In the same field of endeavor, Cromwell et al. teaches an infusion pump (“squeegee pump 1” of Fig. 1-2) comprising: infusion-tube pressing parts (“rollers 5” of Fig. 1-2) configured to press a flexible infusion tube (“hose 2” of Fig. 1-2, see Col. 2, lines 6-10) an infusion tube receiving surface configured to sever as a receiving surface when the infusion-tube pressing parts press the infusion tube (see Fig. 1-2 illustrating how the pump comprises a U-shaped receiving surface which serves as a receiving surface when the pressing parts press the tube); and a restoration device (“rollers 6” of Fig. 1-2) provided between the infusion-tube pressing parts (5, see Fig. 1 illustrating how the restoration device is provided between the pressing parts), the restoration device (6) being configured to move together with the infusion-tube pressing parts (5, see Col. 2, lines 10-13 and Fig. 1 illustrating how the restoration device and the pressing parts are configured to move together by mutual attachment to “rotor shaft 4”) along the infusion tube receiving surface and to press two sides of the infusion tube (2) pressed by the infusion-tube pressing parts (5, see Col. 2, lines 20-30), wherein the restoration device (6) includes an infusion-insertion part (see Fig. 1 illustrating how the restoration device corresponds to two pairs of rollers spaced near one another; and note how the two pairs of rollers cooperatively form an infusion-insertion part) having a space for passing the infusion tube (2, see Fig. 2 illustrating how the infusion-insertion part comprises a space for passing the infusion tube), wherein the infusion-tube insertion part includes: a first insertion part (see Fig. 1 and note how first insertion part corresponds to the pair of rollers which is closer to a respective “roller 5”); and a second insertion part (see Fig. 1 and note how the second insertion part corresponds to the pair of rollers which is further away from the “roller 5” which the corresponding first insertion part is closer to), and wherein the first insertion part is formed of a first pair of rollers (see Fig. 1-2 and Col. 2, lines 10-13 indicating how the first insertion part is formed of a first pair of rollers), and the second insertion part is formed of a second pair of rollers (see Fig. 1-2 and Col. 2, lines 10-13 indicating how the second insertion part is formed of a second pair of rollers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion pump of Catarious et al. such that the first insertion part is formed of a first pair of rollers, and the second insertion part is formed of a second pair of rollers as taught by Cromwell et al. Catarious et al. and Cromwell et al. disclose that projecting pin pairs and  pairs of rollers could each be used to achieve the same result of pressing two sides of the infusion tube pressed by the infusion-tube pressing parts; thus, projecting pin pairs and pairs of rollers were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to substitute pairs of rollers in place of projecting pin pairs since it has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image2.png
    376
    675
    media_image2.png
    Greyscale

Regarding claim 3, Catarious et al. in view of Cromwell et al. teaches the infusion pump of claim 1 and Catarious et al. further discloses the infusion pump (Fig. 1-9) comprising a pair of infusion-tube holding parts (“reciprocating clamping blocks 25” of Fig. 2) configured to hold the infusion tube (6, see Col. 7, lines 13-20) in a longitudinal direction of the infusion-tube (6) receiving surface (receiving surface, see Examiner’s annotated Fig. 4 above) at areas on two sides with the infusion-tube receiving surface 
Regarding claim 6, Catarious et al. in view of Cromwell et al. teaches the infusion pump of claim 1 and Catarious et al. further discloses the infusion pump (Fig. 1-9) comprising: a rotor (“rotor 8” of Fig. 2-9) that is disposed to be rotatable around a rotary shaft (“shaft 31” of Fig. 2, see Col. 4, lines 40-41 indicating how “The rotor 8 itself rotates upon shaft 31”), the rotor (8) being configured to support the infusion-tube pressing parts (23) on a circumference (see Fig. 2 and Col. 5, lines 61-64 illustrating how rotor supports pressing parts on a circumference) around the rotary shaft (31) and to support the restoration device (36) between the infusion-tube pressing parts (see Fig. 2 illustrating how restoration device is supported by rotor between pressing parts); and an infusion-tube receiving member (“pumping shoe 10” of Fig. 2-9) that is formed such that, when the infusion tube (6) is pressed by the infusion-tube pressing parts (33) and the infusion-tube receiving surface (surface, see Examiner’s annotated Fig. 4 above), the infusion-tube receiving surface has a circular shape (see Examiner’s annotated Fig. 4 above illustrating circular shape of receiving surface) with the rotary shaft (31) of the rotor (8) as a center (see Fig. 2 illustrating how, when the infusion tube is pressed by pressing parts and receiving surface, the center of the receiving surface’s circular shape is the rotary shaft of rotor. This is due entirely to the concentric relationship shared between the circular shaped rotor and the circular shaped receiving surface when the infusion tube is pressed by pressing parts and receiving surface).
Regarding claim 9, Catarious et al. in view of Cromwell et al. teaches the infusion pump of claim 1. It would have been an obvious matter of design choice to modify Catarious et al. in view of Cromwell et al. to include “a pitch of the first pair of rollers is equivalent to an outer diameter of the infusion tube at normal times” and “a pitch of the second pair of rollers is equivalent narrower than the outer diameter of the infusion tube at normal times” since applicant has not disclosed that having “a pitch of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Catarious et al. (US 3,918,854) in view of Cromwell et al. (US 2,831,437) and Clemens (US 5,340,290).
Regarding claim 5, Catarious et al. in view of Cromwell et al. teaches the infusion pump of claim 1. Catararious et al. does not, however, disclose wherein a part of the infusion-tube receiving surface abutting the infusion tube is provided with a recess and a protrusion to prevent a relative movement of the infusion tube.
In the same field of endeavor, Clemens teaches an infusion pump (“peristaltic pump 10” of Fig. 1-6) comprising infusion-tube pressing parts (“roll and bearing assemblies 32” of Fig. 5) and an infusion-tube receiving surface (“arcuate ribbed section 70” of Fig. 5) configured to serve as a receiving surface when the infusion-tube pressing parts (32) press an infusion tube (“flexible tube 66” of Fig. 5, see Fig. 5 illustrating how receiving surface serves as a receiving surface when pressing parts press infusion tube). Clemens further teaches a part of the infusion tube receiving surface (70) abutting the infusion tube (66) is provided with a recess (“grooves 73” of Fig. 5) and a protrusion (“ribs 71” of Fig. 5) to prevent relative movement of the infusion tube (66, see Col. 5, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion-tube receiving surface of Catarious et al. in view of Cromwell et al. such that it was provided with a recess and a protrusion at a part of the infusion-tube receiving surface abutting the infusion tube to prevent relative movement of the infusion tube as taught by Clemens. Doing so corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Such a modification would be advantageous because it creates a significant reduction in the experience of the tube “walking” during use of the device as compared with infusion pumps comprising smooth receiving surfaces (see Col 6, lines 6-10 of Clemens). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Catarious et al. (US 3,918,854) in view of Cromwell et al. (US 2,831,437) and Ochoa (US 2018/0058438).
Regarding claim 8, Catarious et al. in view of Cromwell et al. teaches the infusion pump of claim 6 and further teaches the infusion pump comprising a motor configured to rotate the rotor unit (see Col. 4, lines 40-45). Catarious et al. does not, however, disclose the infusion pump comprising a controller configured to control a rotating velocity of the motor, wherein when the rotor is rotated and the infusion-tube pressing parts are sequentially moved along the infusion tube such that a solution is delivered, the controller performs control such that the rotating velocity of the motor becomes higher in accordance with an increase in the operating time of the motor.
In the same field of endeavor, Ochoa teaches an infusion pump (“peristaltic pump 600” of Fig. 6) comprising a rotor (“roller drive 650” of Fig. 6) which is driven by a motor (“motor 161” of Fig. 4) and infusion-tube pressing parts (“roller 602” of Fig. 6). The infusion pump taught by Ochoa further comprises a controller (“controller 170” of Fig. 4) configured to control a rotating velocity of the motor (161, see [0049], lines 4-8), wherein when the rotor (650) is rotated (“counter-clockwise direction 611” of Fig. 6) and the infusion-tube pressing parts are sequentially moved along an infusion tube (“conduit 640” of Fig. 6) such that a solution is delivered (see [0059]), the controller (170) performs control such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion pump of Catarious et al. in view of Cromwell et al. by providing a controller configured to control a rotating velocity of the motor, wherein when the rotor is rotated and the infusion-tube pressing parts are sequentially moved along the infusion tube such that a solution is delivered, the controller performs control such that the rotating velocity of the motor becomes higher in accordance with an increase in the operating time of the motor as taught by Ochoa. Such a modification would be advantageous because it provides a means for adjusting the velocity of the motor and, therefore, the velocity of the rotor (see [0049], lines 4-8 of Ochoa).
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 6,468,242) in view of Catarious et al. (US 3,918,854) and Cromwell et al. (US 2,831,437).
Regarding claim 1, Wilson et al. discloses an infusion pump (“infusion pump 10” of Fig. 1-6) comprising: infusion-tube pressing parts (“rollers 48” of Fig. 2A and 3A) configured to press a flexible infusion tube (“infusion tube 40” of Fig. 1-6, see Fig. 2A and Fig. 3A illustrating how infusion tube is pressed by pressing parts); an infusion-tube receiving surface (“lower curved surface 46” of Fig. 1) configured to serve as a receiving surface when the infusion-tube pressing parts (48) press the infusion tube (54, see Fig. 2A and 3A illustrating how receiving surface receives infusion tube), wherein the infusion-tube pressing parts (48) are configured to move sequentially in a longitudinal direction of the infusion tube (40) along the infusion-tube receiving surface (46, see Col. 4, lines 54-62 and Fig. 2A and 3A indicating how rotation of “pump wheel 49” ensures pressing parts move sequential in a longitudinal 
In the same field of endeavor, Catarious et al. teaches an infusion pump (Fig. 1-9) comprising: infusion-tube pressing parts (“rollers 33” of Fig. 2-9) configured to press a flexible infusion tube (“compressible tube 6” of Fig. 1-7, see Col. 5, line 61 through Col. 6, line 3); an infusion-tube receiving surface (see Examiner’s annotated Fig. 4 above) configured to serve as a receiving surface when the infusion-tube pressing parts press (33) the infusion tube (6, see Fig. 2 and Col. 6, lines 57-62 illustrating how infusion-tube receiving surface receives infusion tube); and a restoration device (“radially projecting pins 36” of Fig. 2-9, Examiner notes how “radially projecting pins 36” comprises projecting pins “36a”, “36b”, and “36c” of Fig. 2-9) provided between the infusion-tube pressing parts (33, see Fig. 4 above illustrating how restoration device is provided between pressing parts), the restoration device (36) being configured to move together with the infusion-tube pressing parts (33) along the infusion-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion pump of Wilson et al. such that it comprised the restoration device provided between the infusion-tube pressing parts, the restoration device being configured to move together with the infusion-tube pressing parts along the infusion-tube receiving surface and to press two sides of the infusion tube pressed by the infusion-tube pressing parts, wherein the restoration device includes an infusion-tube insertion part having a space for passing the infusion tube, wherein the infusion-tube insertion part includes: a first insertion part; and a second insertion part having a smaller space for passing the infusion tube as compared with the first insertion part, wherein 
Neither Wilson et al. nor Catarious et al., however, teach wherein the first insertion part is formed of a first pair of rollers, and the second insertion part is formed of a second pair of rollers.
In the same field of endeavor, Cromwell et al. teaches an infusion pump (“squeegee pump 1” of Fig. 1-2) comprising: infusion-tube pressing parts (“rollers 5” of Fig. 1-2) configured to press a flexible infusion tube (“hose 2” of Fig. 1-2, see Col. 2, lines 6-10) an infusion tube receiving surface configured to sever as a receiving surface when the infusion-tube pressing parts press the infusion tube (see Fig. 1-2 illustrating how the pump comprises a U-shaped receiving surface which serves as a receiving surface when the pressing parts press the tube); and a restoration device (“rollers 6” of Fig. 1-2) provided between the infusion-tube pressing parts (5, see Fig. 1 illustrating how the restoration device is provided between the pressing parts), the restoration device (6) being configured to move together with the infusion-tube pressing parts (5, see Col. 2, lines 10-13 and Fig. 1 illustrating how the restoration device and the pressing parts are configured to move together by mutual attachment to “rotor shaft 4”) along the infusion tube receiving surface and to press two sides of the infusion tube (2) pressed by the infusion-tube pressing parts (5, see Col. 2, lines 20-30), wherein the restoration device (6) includes an infusion-insertion part (see Fig. 1 illustrating how the restoration device corresponds to two pairs of rollers spaced near one another; and note how the two pairs of rollers cooperatively form an infusion-insertion part) having a space for passing the infusion tube (2, see Fig. 2 illustrating how the infusion-insertion part comprises a space for passing the infusion tube), wherein the infusion-tube insertion part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion pump of Wilson et al. in view of Catarious et al. such that the first insertion part is formed of a first pair of rollers, and the second insertion part is formed of a second pair of rollers as taught by Cromwell et al. Catarious et al. and Cromwell et al. disclose that projecting pin pairs and  pairs of rollers could each be used to achieve the same result of pressing two sides of the infusion tube pressed by the infusion-tube pressing parts; thus, projecting pin pairs and pairs of rollers were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to substitute pairs of rollers in place of projecting pin pairs since it has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image3.png
    451
    745
    media_image3.png
    Greyscale

Regarding claim 6, 
In the same field of endeavor, Catarious teaches the infusion pump (Fig. 1-9) comprising: a rotor (“rotor 8” of Fig. 2-9) that is disposed to be rotatable around a rotary shaft (“shaft 31” of Fig. 2, see Col. 4, lines 40-41 indicating how “The rotor 8 itself rotates upon shaft 31”), the rotor (8) being configured to support the infusion-tube pressing parts (23) on a circumference (see Fig. 2 and Col. 5, lines 61-64 illustrating how rotor supports pressing parts on a circumference) around the rotary shaft (31) and to support the restoration device (36) between the infusion-tube pressing parts (see Fig. 2 illustrating how restoration device is supported by rotor between pressing parts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotor of Wilson et al. in view of Catarious et al. and Cromwell et al. such that it supported the restoration device between the infusion-tube pressing parts as taught by Catarious et al. Doing so corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Such a modification would be advantageous because it allows for reshaping of the infusion tube after each occlusion by the tube pressing parts (see Abstract, lines 7-12 of Catarious et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 6,468,242) in view of Catarious et al. (US 3,918,854), Cromwell et al. (US 2,831,437), and Asai et al. (US 8,529,229).
Regarding claim 7, 
Asai et al. teaches an infusion pump (see Fig. 1-2) comprising infusion-tube pressing parts (“rollers 31a, 31b, 31c” of Fig. 3) configured to press a flexible tube (“pump tube 25” and “pump tube 26” of Fig. 3, see Col. 7, lines 39-47) and an infusion-tube receiving surface (“circular guide portions 27a, 27b” of Fig. 3) configured to serve as a receiving surface when the infusion-tube pressing parts (31a/31b/31c) press the infusion tube (25/26, see Fig. 3 illustrating how receiving surface receives infusion tube). Asai et al. further teaches the infusion pump comprising a motor (“motor 6” of Fig. 1-2) and a planetary-gear reduction device (“swinger 17” of Fig. 1-2) provided between the motor (6) and a pump gear (“pump gear 41” of Fig. 1-2, see Col. 7, lines 28-38). Additionally, Asai et al teaches wherein the pump gear (41) drives the rotations of a rotor (“roller holder 30” of Fig. 3, see Col .7, lines 20-25) which supports the infusion-tube pressing parts (31a/31b/31c, see Fig. 3 illustrating how pressing pats are supported by rotor); and wherein the rotation of the rotor (30) by the pump gear (41) occurs in much of the same manner which a rotary shaft may drive the rotation of a rotor (see Col .7, lines 20-25). The planetary-gear reduction device (17) comprises a sun gear (“sun gear 17a” of Fig. 1-2) and a planetary gear (“planetary gear 17b” of Fig. 1-2). Asai et al. teaches wherein the rotary shaft of rotor (30), the pump gear (41) and the sun gear (17a) are all parallel with respect to each other (see Fig. 2-3 illustrating how central shaft of pump gear, sun gear, and rotor are parallel to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion pump of Wilson et al. in view of Catarious et al. and Cromwell et al. such that it comprised a planetary-gear reduction device provided between the motor and the rotor unit such that a rotary shaft of a sun gear is parallel to the rotary shaft of the rotor as taught by Asai et al. Such a modification would be advantageous because it provides a means for transmitting the drive force of the feed motor to the rotor of the infusion pump (see Col. 7, lines 20-25 of Asai et al.). Additionally, Wilson et al. teaches that the rotary pump is connected to a motor via a gear assembly (see Col. 4, lines 5-8 of Wilson et al.).
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schann et al. (US 2006/0002799) in view of Catarious et al. (US 3,918,854) and Cromwell et al. (US 2,831,437).
Regarding claim 1, Schann et al. discloses an infusion pump (“peristaltic pump 1” of Fig. 1 and 3) comprising: infusion-tube pressing parts (“cylindrical pressing parts 30” of Fig. 3) configured to press a flexible infusion tube (“tube 6” of Fig. 1, see [0112] and Fig. 16 illustrating how pressing parts are configured to press flexible tube); an infusion-tube receiving surface (“curved bearing surface 17” of Fig. 2 and 12-16) configured to serve as a receiving surface when the infusion-tube pressing parts (30) press the infusion tube (6, see [0061], lines 3-8); and a restoration device (“centering rollers 31” of Fig. 3) provided between the infusion-tube pressing parts (30, see Fig. 3 illustrating how restoration device is disposed between two pressing parts), the restoration device (31) being configured to move together with the infusion-tube pressing parts (30, see Fig. 3 illustrating how both pressing parts and restoration device are attached to the same “rotor 26” and therefore move together) along the infusion-tube receiving surface (17, see Fig. 16 illustrating how rotation of “rotor 26” facilitates movement of pressing parts and restoration device along receiving surface) and to press two sides of the infusion tube (6) pressed by the infusion-tube pressing parts (30, see Fig. 3 and 13 illustrating how restoration device comprises an upper collar and a lower collar which may press on infusion tube in order to keep infusion tube centered between the upper collar and lower collar), wherein the infusion-tube pressing parts (30) are configured to move sequentially in a longitudinal direction of the infusion tube (6) along the infusion-tube receiving surface (17, see Fig. 3 and 16 illustrating how rotation of “rotor 26” facilitates sequential movement of pressing parts along longitudinal surface of infusion tube) to deliver a liquid in the infusion tube (6, see [0012] indicating how, “When the tube 6 has been inserted in this way, the rotor 26 may be rotated to start circulating the fluid contained in the tube 6 thanks to the movement of the rollers 30”) in one direction while pressing the infusion tube (6) by sandwiching the infusion tube (6) with the infusion-tube receiving surface (17, see [0011], indicating how infusion tube is pressed by 
In the same field of endeavor, Catarious et al. teaches an infusion pump (Fig. 1-9) comprising: infusion-tube pressing parts (“rollers 33” of Fig. 2-9) configured to press a flexible infusion tube (“compressible tube 6” of Fig. 1-7, see Col. 5, line 61 through Col. 6, line 3); an infusion-tube receiving surface (see Examiner’s annotated Fig. 4 above) configured to serve as a receiving surface when the infusion-tube pressing parts press (33) the infusion tube (6, see Fig. 2 and Col. 6, lines 57-62 illustrating how infusion-tube receiving surface receives infusion tube); and a restoration device (“radially projecting pins 36” of Fig. 2-9, Examiner notes how “radially projecting pins 36” comprises projecting pins “36a”, “36b”, and “36c” of Fig. 2-9) provided between the infusion-tube pressing parts (33, see Fig. 4 above illustrating how restoration device is provided between pressing parts), the restoration device (36) being configured to move together with the infusion-tube pressing parts (33) along the infusion-tube receiving surface (see Col. 6, lines 57-68 and see Fig. 2-4 illustrating common attachment of restoration device and pressing parts to the same “rotor 8” such that the two structures move together along receiving surface) and to press two sides of the infusion tube (6) pressed by the infusion-tube pressing parts (33, see Col. 6, lines 42-56 and Fig. 6-7 illustrating how restoration device presses on two sides of infusion tube which has been pressed by the pressing parts), wherein the restoration device (36) includes an infusion-tube insertion part (36a/36b/36c) having a space (see Examiner’s annotated Fig. 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the restoration device of Schann et al. with the restoration device of Catarious et al. Such a modification provides that the restoration device includes an infusion-tube insertion part having a space for passing the infusion tube, wherein the infusion-tube insertion part includes: a first insertion part; and a second insertion part having a smaller space for passing the infusion tube as compared with the first insertion part, wherein the first insertion part and the second insertion part are disposed such that the second insertion part passes the infusion tube after the first insertion part passes the infusion tube, as taught by Catarious et al. Doing so corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Such a modification would be advantageous because it allows for reshaping of the infusion tube after each occlusion by the tube pressing parts (see Abstract, lines 7-12 of Catarious et al.).
Neither Schann et al. nor Catarious et al., however, teach wherein the first insertion part is formed of a first pair of rollers, and the second insertion part is formed of a second pair of rollers.
In the same field of endeavor, Cromwell et al. teaches an infusion pump (“squeegee pump 1” of Fig. 1-2) comprising: infusion-tube pressing parts (“rollers 5” of Fig. 1-2) configured to press a flexible infusion tube (“hose 2” of Fig. 1-2, see Col. 2, lines 6-10) an infusion tube receiving surface configured to sever as a receiving surface when the infusion-tube pressing parts press the infusion tube (see Fig. 1-2 illustrating how the pump comprises a U-shaped receiving surface which serves as a receiving surface when the pressing parts press the tube); and a restoration device (“rollers 6” of Fig. 1-2) provided between the infusion-tube pressing parts (5, see Fig. 1 illustrating how the restoration device is provided between the pressing parts), the restoration device (6) being configured to move together with the infusion-tube pressing parts (5, see Col. 2, lines 10-13 and Fig. 1 illustrating how the restoration device and the pressing parts are configured to move together by mutual attachment to “rotor shaft 4”) along the infusion tube receiving surface and to press two sides of the infusion tube (2) pressed by the infusion-tube pressing parts (5, see Col. 2, lines 20-30), wherein the restoration device (6) includes an infusion-insertion part (see Fig. 1 illustrating how the restoration device corresponds to two pairs of rollers spaced near one another; and note how the two pairs of rollers cooperatively form an infusion-insertion part) having a space for passing the infusion tube (2, see Fig. 2 illustrating how the infusion-insertion part comprises a space for passing the infusion tube), wherein the infusion-tube insertion part includes: a first insertion part (see Fig. 1 and note how first insertion part corresponds to the pair of rollers which is closer to a respective “roller 5”); and a second insertion part (see Fig. 1 and note how the second insertion part corresponds to the pair of rollers which is further away from the “roller 5” which the corresponding first insertion part is closer to), and wherein the first insertion part is formed of a first pair of rollers (see Fig. 1-2 and Col. 2, lines 10-13 indicating how the first insertion part is formed of a first pair of rollers), and the second insertion part is formed of a second pair of rollers (see Fig. 1-2 and Col. 2, lines 10-13 indicating how the second insertion part is formed of a second pair of rollers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion pump of Schann et al. in view of Catarious et al. such that the first insertion part is formed of a first pair of rollers, and the second insertion part is formed of a second pair of rollers as taught by Cromwell et al. Catarious et al. and Cromwell et al. disclose that projecting pin pairs and  pairs of rollers could each be used to achieve the same result of pressing two sides of the infusion tube pressed by the infusion-tube pressing parts; thus, projecting pin pairs and pairs of rollers were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to substitute pairs of rollers in place of projecting pin pairs since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 3, Schann et al. in view of Catarious et al. and Cromwell et al. teaches the infusion pump of claim 1 and Schann et al. further teaches the infusion pump (1) comprising a pair of infusion tube holding parts (“bearing member 19” of Fig. 15-16 and “immobilization pin 25” of Fig. 15-16) configured to hold the infusion tube (6) in a longitudinal direction of the infusion-tube receiving surface (17) at areas on two sides with the infusion-tube receiving surface (17) interposed therebetween (see [0110] and Fig. 16 illustrating how holding parts are configured to hold infusion tube in longitudinal direction of receiving surface on two opposing sides of the receiving surface such that the receiving surface is interposed therebetweeen). 
Regarding claim 4, Schann et al. in view of Catarious et al. and Cromwell et al. teaches the infusion pump of claim 3 and Schann et al. further teaches wherein the infusion-tube pressing parts (30) and the infusion-tube receiving surface (17) are movable to have a wider space between each other (see [0114] and Fig. 14-15 illustrating wider space between pressing parts and receiving surface), and when the infusion-tube pressing parts (30) and the infusion-tube receiving surface (17) moves from a state of having a wide space between each other (see Fig. 14-15) to a state where the infusion tube (6) is .
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783